Case
  Case
     1:18-cv-00734-PGG-RWL
       1:13-cr-00272-PGG Document
                            Document
                                  35824Filed
                                          Filed
                                              05/07/20
                                                06/22/20Page
                                                          Page
                                                             1 of
                                                               1 of
                                                                  7 7
Case
  Case
     1:18-cv-00734-PGG-RWL
       1:13-cr-00272-PGG Document
                            Document
                                  35824Filed
                                          Filed
                                              05/07/20
                                                06/22/20Page
                                                          Page
                                                             2 of
                                                               2 of
                                                                  7 7
Case
  Case
     1:18-cv-00734-PGG-RWL
       1:13-cr-00272-PGG Document
                            Document
                                  35824Filed
                                          Filed
                                              05/07/20
                                                06/22/20Page
                                                          Page
                                                             3 of
                                                               3 of
                                                                  7 7
Case
  Case
     1:18-cv-00734-PGG-RWL
       1:13-cr-00272-PGG Document
                            Document
                                  35824Filed
                                          Filed
                                              05/07/20
                                                06/22/20Page
                                                          Page
                                                             4 of
                                                               4 of
                                                                  7 7
Case
  Case
     1:18-cv-00734-PGG-RWL
       1:13-cr-00272-PGG Document
                            Document
                                  35824Filed
                                          Filed
                                              05/07/20
                                                06/22/20Page
                                                          Page
                                                             5 of
                                                               5 of
                                                                  7 7
                             Case
                               Case
                                  1:18-cv-00734-PGG-RWL
                                    1:13-cr-00272-PGG Document
                                                         Document
                                                               35824Filed
                                                                       Filed
                                                                           05/07/20
                                                                             06/22/20Page
                                                                                       Page
                                                                                          6 of
                                                                                            6 of
                                                                                               7 7




                                                                                                                      June 20, 2020


The application for compassionate release is denied. On July 25, 2014, following a jury trial, Medina was convicted of conspiracy to distribute and possess with intent to distribute
marijuana, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(D), and of using, carrying, and brandishing a firearm in connection with a drug trafficking crime, in violation of 18 U.S.C. §
924(c)(1)(A)(ii). (Verdict (Dkt. No. 197); Judgment (Dkt. No. 251)) Medina’s conviction arose from his involvement with a violent drug trafficking conspiracy in the Bronx. (PSR
¶¶ 15-23) At sentencing, the Court found by a preponderance of the evidence that the charged conspiracy involved the distribution of crack cocaine as well as marijuana.
(Sentencing Tr. (Dkt. No. 252) at 20-21, 25) Medina was found responsible for distributing at least 20 grams of crack cocaine and approximately 238 grams of marijuana. (Id. at
24-25) Considered together with Medina’s criminal history, that quantity of drugs yielded a Sentencing Guidelines range of 46 to 57 months’ imprisonment. Medina also faced a
mandatory consecutive term of 84 months’ imprisonment on the Section 924(c)(1)(A)(ii) charge. The applicable Sentencing Guidelines range was thus 130 to 141 months’
imprisonment. (Id. at 26-27) The Court concluded that a sentence at the top of the applicable range was called for, but credited Medina for eight months he had spent in state
custody before his transfer into federal custody. (Id. at 41-42) Accordingly, Medina was sentenced to 133 months’ imprisonment. (Id. at 42; Judgment (Dkt. No. 251) at 3) Medina
appealed his conviction and sentence; the Second Circuit affirmed by summary order. United States v. Medina, 642 F. App’x 59 (2d Cir. 2016).

Medina now applies for “[c]ompassionate [r]elease for [c]ompelling and [e]xtraordinary [c]ircumstances” pursuant to 18 U.S.C. § 3582(c)(1)(A). (Apr. 27, 2020 Def. Ltr. (Dkt. No.
358)) In response, the Government contends that Medina “has not shown that both extraordinary and compelling reasons and the Section 3553(a) factors warrant a reduction in his
sentence. In any case, Medina has also failed to exhaust his administrative remedies as required by Section 3582(c), and the Motion should also be denied on that ground.” (June 10,
2020 Govt. Ltr. (Dkt. No. 360) at 6)

Even if this Court were to reject the Government’s exhaustion argument, Medina’s application would fail on the merits. Defendant is 39 years old, and although he asserts that he
suffers from asthma and has possibly cancerous “nodules” on his lungs, he does not provide any additional detail or medical records in support of these allegations. (See Apr. 27,
2020 Def. Ltr. (Dkt. No. 358) at 4; May 21, 2020 Def. Ltr.) The two pages of medical records Medina has submitted to this Court suggest that he suffers from constipation. Nothing
in these records suggests that Medina suffers from asthma, has lung cancer, or is at a heightened risk of contracting COVID-19. (See May 21, 2020 Def. Ltr.) Moreover, when
interviewed by the Probation Department in connection with the Presentence Report, Medina reported none of the medical conditions he alleges now. (See PSR ¶¶ 85-88)
Defendant’s alleged fear of contracting COVID-19 in prison – standing alone – is not an “extraordinary and compelling” reason justifying his release. See United States v. Simmons,
No. 15 CR. 445 (PAE), 2020 WL 1847863, at *1 (S.D.N.Y. Apr. 13, 2020) (denying compassionate release where defendant “does not fit into any heightened risk category for
COVID-19”).

At sentencing, this Court noted that Medina presents a danger to the community. (Sentencing Tr. (Dkt. No. 252) at 42) There is no reason to revise that assessment. Medina was
involved in the distribution of crack cocaine and marijuana, and he routinely used, carried, and brandished firearms in connection with his drug dealing. The defendant also engaged
in acts of violence. (See, e.g., PSR ¶¶ 23-24)

Accordingly, Medina’s application for compassionate release is denied. The Clerk of Court is directed to terminate the motion (Dkt. No. 358). A copy of this memo endorsement
will be mailed to Defendant by Chambers.
Case
  Case
     1:18-cv-00734-PGG-RWL
       1:13-cr-00272-PGG Document
                            Document
                                  35824Filed
                                          Filed
                                              05/07/20
                                                06/22/20Page
                                                          Page
                                                             7 of
                                                               7 of
                                                                  7 7
